Citation Nr: 0918819	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for major depression. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for memory loss due to 
undiagnosed illness. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin rash due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to 
December 1992. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  A September 2004 Board decision denied claims for service 
connection for disc space narrowing of the lumbar spine, 
major depression, and memory loss and a skin rash, both 
claimed as due to diagnosed illness. 

2.  No evidence received since the September 2004 Board 
decision raises a reasonable possibility of substantiating 
the claims for service connection for degenerative disc 
disease of the lumbar spine, major depression, and memory 
loss and a skin rash, both claimed as due to diagnosed 
illness. 


CONCLUSIONS OF LAW

1.  The September 2004 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004). 

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, major depression, and memory loss and a skin 
rash, both claimed as due to diagnosed illness is not new and 
material, and therefore, these claims are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the rating decision that gave rise to 
this appeal in a letter dated in March 2005, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The March 2005 letter was also fully compliant 
with the notice requirements for claims to reopen set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was 
not provided with information regarding ratings and effective 
dates as discussed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the denial of the Veteran's claims below 
will not necessitate the assignment of a rating or effective 
date, and the Board thus finds that the failure to provide 
this notice was not prejudicial error.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  As new and material 
evidence to reopen the claims for service connection at issue 
has not been received, there is no duty to provide a VA 
examination with respect to any of these claims.  See 38 
U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf Veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The claims file includes a DD Form 214 that indicates 
the Veteran served in the Persian Gulf during the Persian 
Gulf War, and he is thus a "Persian Gulf Veteran" by 
regulation.  38 C.F.R. § 3.317(d).
 
The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  VA regulations provide that for a disability to 
be presumed to have been incurred in service, the disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

A September 2004 Board decision denied claims for service 
connection for disc space narrowing of the lumbar spine, 
major depression, and memory loss and a skin rash, both 
claimed as due to diagnosed illness.  This decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2004).

The record before the Board at the time of the September 2004 
Board decision included the service treatment records.  None 
of these records, to include the reports from the November 
1992 separation examination and medical history compiled at 
that time, reflected any evidence of a back or psychiatric 
disability or memory loss or a skin rash.  

First with regard to the back, the post service evidence 
included a June 1998 statement from someone who reported that 
he served with the Veteran during the Persian Gulf war 
attesting that he observed the Veteran falling from his tank 
resulting in a back and neck injury.  He indicated that the 
Veteran was not able to receive any medical attention at that 
time because they were "rolling into combat."  Also of 
record was a November 1996 VA clinical report reflecting 
complains of musculoskeletal pain.  Reports from a VA 
outpatient treatment beginning in 1999 showed the Veteran 
reporting that he had back pain since he was in the Army, 
with some of these reports reflecting a history of an injury 
to the back after a fall from his tank.  The impression 
included chronic back pain likely due to the strain from 
lifting at work and lumbago.  X-rays in December 1999 were 
interpreted as showing  a slightly reduced disk space and 
spondylolysis.  

At a December 1999 VA examination, the Veteran stated that he 
injured his back during service when he fell from a tank into 
a camouflage tent, but did not "really started noticing" 
back pain until after playing basketball in 1993.  He also 
reported at that time that he was involved in an automobile 
accident four years previously and that he was treated 
occasionally by a chiropractor for low back pain after this 
accident.  X-rays conducted at that time were interpreted as 
showing disc space narrowing and spondylolysis, which the 
examiner fount to be most likely the result of a congenital 
condition and the 1996 motor vehicle accident. 

Turning to major depression and memory loss, the reports from 
the previously referenced December 1999 VA examination showed 
the Veteran complaining about memory loss, to include with 
respect to phone numbers and birth dates.  Upon examination, 
there was no evidence of recent or long term memory deficits.  
At a February 2000 VA psychiatric examination, the Veteran 
reported that he started forgetting things and feeling 
depressed in 1994 and that he was "worrying a lot about 
three to four days per month."  He described decreased 
energy and the desire to go to work and dreams about bombs, 
gunfire and shooting at enemies.  The diagnosis was "[m]ajor 
depression, not service-connected."  A January 2001 VA 
depression screen showed the Veteran reporting no feelings of 
depression or hopelessness and that he had not been bothered 
by a lack of interest or pleasure in doing things.  In 
September 2002, the assessment included depression for two 
months, with the Veteran reporting a one year history of 
depression at that time.  

With respect to a skin rash, VA outpatient treatment reports 
from June and August 1995 reflect contact dermatitis.  At his 
December 1999 VA examination, the Veteran reported that he 
first noticed a skin rash in 1993 that he described as 
"little bitty bumps on his arms and legs."  He said the 
rash comes and goes and that hydrocortisone cream seems to 
alleviate the problem.  Upon examination, there was no 
evidence of any rashes over the inner thighs or forearms or 
evidence of scarring or other residuals of scarring in these 
areas.  The diagnosis was no evidence of a skin rash, and 
that "[t]his most likely represents an occasional outbreak 
of heat rash, given the description by the patient."   

With respect to evidence received in an attempt to reopen the 
Veteran's claims, this evidence includes a copy of the 
previously reference June 1998 statement from a person who 
stated that he served with the Veteran and observed him 
falling from a tank.  Clearly, as this evidence was 
previously considered by the Board, it is not "new."  Also 
submitted was another statement from this individual dated in 
October 2004 indicating that both he and the Veteran were 
exposed to smoke from burning oil fields in Kuwait and 
hazardous materials as pursuant to "clearing missions."  He 
also referenced participation with the Veteran in a field 
study of the affects of antibiotic treatment of Persian Gulf 
Veterans.  While this statement is "new," to the extent 
that is posited as evidence to support the Veteran's 
assertion that his claimed conditions were the result of 
service, it is not "material" as such assertions from lay 
persons as to matters that require medical expertise do not 
constitute material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  

Also received was a statement dated in January 2005 from an 
individual who stated that he served with the Veteran's same 
tank company and performed the same duties as the Veteran.  
He indicated that their unit spent several weeks in the 
burning oil fields of Kuwait and participated in clearing 
missions after the war that resulted in exposure to hazardous 
materials.  Again, while this statement is "new," to the 
extent that it suggests a relationship between the conditions 
for which service connection is claimed and service, such lay 
assertions doe not represent material evidence.  See Moray, 
supra.  For the same reason, while some of the Veteran's 
testimony at the March 2007 hearing could be considered new 
to the extent that it contains contentions not previously of 
record, it is not material because the Veteran is a lay 
person is not competent to assert a relationship between 
service and the conditions for which service connection is 
claimed.  See id; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Finally, while the additional evidence includes VA outpatient 
treatment reports not previously considered reflecting low 
back pain and depression, none of these records contain any 
findings or opinions linking these conditions to service.  As 
such, while new, this evidence is not material.  Hickson, 
supra.  

In sum, the Board finds that none of the additional evidence 
received since the September 2004 Board decision raises a 
reasonable possibility of substantiating the claim for 
service connection for degenerative disc disease of the 
lumbar spine, major depression, memory loss or skin rash, as 
it does not contain any competent medical evidence 
demonstrating that the Veteran has a current disability 
associated any these conditions that is etiologically related 
to service.  Therefore, none of this evidence is material, 
and the claims for entitlement to service connection are not 
reopened.  As new and material evidence to reopen the finally 
disallowed claims for service connection for disc disease of 
lumbar spine, major depression, memory loss and a skin rash 
has not been received, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

In making the above determination, contrary to the assertions 
of the Veteran's attorney at the May 2007 hearing, the 
September 2004 Board decision did reflect consideration of 
the presumptions applicable to Persian Gulf Veterans.  
Finally, while the Veteran's attorney was correct in his 
November 2007 presentation that the September 2004 Board 
decision did not specifically consider the presumptions with 
respect to injuries incurred during combat, the Board 
recognizes that to the extent the Veteran may have injured 
his back as a result of a fall from a tank during a time of 
combat that would not readily allowed him to avail himself of 
medical treatment, the provisions with respect to combat 
Veterans codified at 38 C.F.R. § 1154(b) do not obviate the 
requirement that a Veteran submit medical evidence of a 
causal relationship between a current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  In 
this case as set forth above, there is simply no competent 
medical evidence linking a current back disability to 
service.  Finally with respect to the Veteran's assertions 
that he was not involved in an intercurrent automobile 
accident as was discussed at the December 1999 VA examination 
and reported in the September 2004 Board decision, again, as 
there is no competent evidence linking a back disability to 
service, the fact the Veteran now says he was not involved in 
an automobile accident is an insufficient basis to reopen the 
claim for service connection for a back disability.  Hickson, 
supra.  

ORDER

New and material evidence having not been received, the claim 
for service connection for degenerative disc disease of the 
lumbar spine is not reopened.  

New and material evidence having not been received, the claim 
for service connection for major depression is not reopened. 

New and material evidence having not been received, the claim 
for service connection for memory loss due to undiagnosed 
illness is not reopened.  



	(CONTINUED ON NEXT PAGE)



New and material evidence having not been received, the claim 
for service connection for skin rash due to undiagnosed 
illness is not reopened.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


